 Case 2:19-cv-12378-AC-EAS ECF No. 11, PageID.40 Filed 11/05/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


MONICA KNOWLES,                                    Case No. 19-cv-12378
                                                   Hon. Avern Cohn

      Plaintiff,
v.

CHARLES SCHWAB & CO., INC.,

      Defendant.

 DONALD J. GASIOREK (P24987)           MARGARET CARROLL ALLI (P38281)
 ANGELA MANNARINO (P72374)             HEATHER G. PTASZNIK (P63344)
 GASIOREK, MORGAN, GRECO,              OGLETREE, DEAKINS, NASH, SMOAK &
 MCCAULEY, & KOTZIAN, PC               STEWART, PLLC
 Attorneys for Plaintiff               Attorneys for Defendant
 30500 Northwestern Hwy, Ste 425       34977 Woodward Ave., Suite 300
 Farmington Hills, MI 48334            Birmingham, MI 48009
 (248) 865-0001                        (248) 593-6400
 dgasiorek@gmgmklaw.com                meg.alli@ogletree.com
 amannarino@gmgmklaw.com               heather.ptasznik@ogletree.com



        STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

      This matter having come before the Court by stipulation of the parties and the

Court being otherwise fully advised in the premises:
 Case 2:19-cv-12378-AC-EAS ECF No. 11, PageID.41 Filed 11/05/19 Page 2 of 2




      IT IS HEREBY ORDERED that this matter be and hereby is dismissed with

prejudice and without costs or fees to any party.



                                       s/Avern Cohn
                                       United States District Judge
      Dated: November 5, 2019



Stipulated and approved for entry:




 s/Donald J. Gasiorek (with consent)      s/Margaret Carroll Alli
 DONALD J. GASIOREK (P24987)              MARGARET CARROLL ALLI
 ANGELA MANNARINO (P72374)                (P38281)
 GASIOREK, MORGAN, GRECO,                 HEATHER G. PTASZNIK (P63344)
 MCCAULEY, & KOTZIAN, PC                  OGLETREE, DEAKINS, NASH, SMOAK &
 Attorneys for Plaintiff                  STEWART, PLLC
 30500 Northwestern Hwy, Ste 425          Attorneys for Defendant
 Farmington Hills, MI 48334               34977 Woodward Ave., Suite 300
 (248) 865-0001                           Birmingham, MI 48009
 dgasiorek@gmgmklaw.com                   (248) 593-6400
 amannarino@gmgmklaw.com                  meg.alli@ogletree.com
                                          heather.ptasznik@ogletree.com


 November 5, 2019                         November 5, 2019


                                                                      40516000.1




                                          2
